Citation Nr: 0509080	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a June 1979 motorcycle accident was in the line 
of duty.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a foot disability.  

5.  Entitlement to service connection for a leg disability.  

6.  Entitlement to service connection for a shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
April 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
headaches, a back disability, a foot disability, a leg 
disability, and a shoulder disability.  

After a February 2003 Board decision denied entitlement to 
service connection for headaches, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a November 2003 joint motion of the parties, the 
Court in November 2003 vacated the portion of the February 
2003 Board decision that denied entitlement to service 
connection for headaches and remanded the matter to the Board 
for readjudication consistent with the joint motion.  

In July 2004, the Board remanded the case to comply with 
notice provisions of The Veterans Claims Assistance Act of 
2000, which was accomplished in August 2004, and to obtain VA 
examinations for the veteran, which were accomplished in 
August 2004.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  A June 1979 emergency room report documented that the 
veteran had been driving intoxicated with a blood alcohol 
level of 0.165 mg% at the time of a June 1979 motorcycle 
accident; the veteran admitted that he had been drinking 
alcohol earlier on the day of the June 1979 accident.  

2.  At a March 1981 separation examination, the veteran's 
head, neurological system, spine, lower extremities, and 
upper extremities were normal.  

3.  The evidence does not include a medical opinion that a 
current headaches disability resulted from the June 1978 
unspecified head injury, the June 1979 motorcycle accident, 
or any other in-service event.  

4.  The veteran hit his head and received stitches on his 
chin and forehead as a result of a 1988 car accident, an 
incident which took place seven years after service.  

5.  The evidence does not include a medical opinion that a 
current back disability resulted from lifting weights in May 
1979, the June 1979 motorcycle accident, the February 1981 
parachute landing, having a branch fall on the veteran in 
1981, or any other in-service event.  

6.  In June 1999, the veteran had a compression fracture at 
C7 due to a motor vehicle accident three years earlier, an 
incident which took place 15 years after service.  

7.  The evidence does not include a medical opinion that a 
current feet disability resulted from the June 1979 
motorcycle accident, the August 1979 trauma to the left foot, 
the March 1981 "access" game, or any other in-service 
event.  

8.  The veteran slipped down a ladder, falling about 10 feet 
and landing on his right foot in an inverted position, which 
dislocated his right talus in September 1992, an incident 
which took place over ten years after service.  

9.  The veteran has no current leg disability.  

10.  The evidence does not include a medical opinion that a 
current leg disability resulted from the June 1979 motorcycle 
accident, the February 1981 parachute jump, or any other in-
service event.  
11.  The evidence does not include a medical opinion that a 
current shoulder disability resulted from the June 1979 
motorcycle accident, the February 1981 parachute jump, having 
a branch fall on the veteran in 1981, or any other in-service 
event.  

12.  The veteran fractured his right clavicle in a 1999 
motorcycle accident, an incident which took place over 15 
years after service.  


CONCLUSIONS OF LAW

1.  The June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse and was 
not in the line of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306 
(2004).  

2.  Headaches were not incurred in or aggravated in the line 
of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306 (2004).  

3.  A back disability was not incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306, 3.307, 3.309 
(2004).  

4.  A foot disability was not incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306 (2004).  

5.  A leg disability was not incurred in or aggravated in the 
line of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306 (2004).  

6.  A shoulder disability was not incurred in or aggravated 
in the line of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306, 3.307, 
3.309 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

In May 1999, March 2000, and June 2002, the RO requested the 
veteran's service records, including a military line of duty 
determination regarding the June 1979 motorcycle accident.  
In November 1999 and December 2000, the National Personnel 
Records Center confirmed that it had no military line of duty 
determination records for the veteran.  In August 2002, the 
RO made a formal finding of the unavailability of the 
military line of duty determination records and informed the 
veteran of the finding.  The veteran also confirmed that he 
did not know if a police report was filed in connection with 
the June 1979 motorcycle accident, and he never responded to 
the RO's requests for information to help obtain a police 
report, if one existed.  The RO's June 2002 and August 2002 
letters offered the veteran the opportunity to present any 
records in his possession and told him that the VA would 
decide his claims based on the evidence of record.  The RO 
obtained the veteran's service medical records and the 
medical records from the identified health care providers.  
The veteran received a VA neurological examination in August 
2004 and a VA joints examination in August 2004.  The veteran 
filed several lay statements with the RO.  The veteran's July 
2000 substantive appeal requested a travel Board hearing, and 
his attorney's December 2002 letter withdrew the request 
because the veteran had moved without leaving a forwarding 
address or telephone number.  The veteran and his 
representative have not requested or filed a motion for a new 
hearing.  Therefore, the Board will adjudicate the case based 
on the current evidence of record as though the veteran's 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).  

The RO's May 1999, July 2001, June 2002, August 2002, and 
August 2004 letters, the Board's April 2003 and March 2004 
letters, the April 2000 and October 2004 statements of the 
case, the September 2002 and October 2004 supplemental 
statements of the case, and the July 2004 Board remand 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The RO's June 2002 and August 2002 notice letters and the 
Board March 2004 notice letter technically informed the 
veteran that he had 30 days, 10 days, and 90 days, 
respectively, in which to respond, but in the two years and 
nine months since June 2002, the two years and seven months 
since August 2002, and the one year since March 2004, the 
veteran has presented additional medical records and lay 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 30 days after the June 2002, August 2002, and March 
2004 notices would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to service connection for headaches

The veteran contends that he incurred a headaches disability 
in a June 1979 motorcycle accident, which he believes took 
place in the line of duty.  Unfortunately, the evidence shows 
that the June 1979 motorcycle accident did not take place in 
the line of duty and that it is speculative as to when the 
veteran incurred his current headaches disability.  

For the veteran to establish service connection for 
headaches, the evidence must demonstrate that headaches were 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  To establish direct service connection for 
headaches, the veteran must submit evidence of current 
headaches, show in-service diagnosis or treatment of 
headaches, and provide a nexus opinion by a medical 
professional relating the current headaches to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be granted only when the disability 
was not the result of the veteran's own willful misconduct or 
abuse of alcohol.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(a).  

The veteran will receive the benefit of the doubt as to 
whether he has a current headaches disability.  A valid claim 
requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  VA diagnoses 
included chronic headaches in September 2003, post-traumatic 
headaches of mainly mixed-type in October 2003, migraine 
headaches in November 2003, and mixed cephalgia and chronic 
post-traumatic headaches in August 2004.  VA treatment 
records also recorded no evidence of acute findings in 
September 1992, a normal computed tomography scan except for 
sinusitis findings in September 2003, a normal neurological 
examination in September 2003, a normal magnetic resonance 
imaging of the brain except for sinusitis findings in October 
2003, a normal x-ray of the skull in April 2004, and a normal 
neurological examination in June 2004.  Resolving all 
reasonable doubt in the veteran's favor, however, the veteran 
will be deemed to have a mixed-typed headaches disability.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  

Service medical records showed that, at the April 1978 
induction examination, the veteran's head and neurological 
system were normal, and the veteran denied a history of 
frequent or severe headaches.  In July 1978, the veteran 
reported dizziness, blurred vision, and sinus headaches 
following an unspecified head injury a month earlier in June 
1978.  The headaches continued for 1-1/2 weeks, unrelieved by 
anything.  The veteran experienced blurred vision, a 
sensation of having fluid in the eye, and a staggering gait.  
By the time of an October 1978 jump examination, the 
veteran's head and neurological system had returned to 
normal, and the veteran denied a history of frequent or 
severe headaches.  

According to June 1979 military emergency room and treatment 
reports, the veteran was in a motorcycle accident near Camp 
LeJeune, North Carolina on June 21, 1979, in which he 
presumably lost control of his motorcycle during rainy 
weather and was injured, including loss of consciousness.  
The force of the head-on crash into a tree was so great that 
it split the veteran's helmet.  Physical examination revealed 
alcohol on the veteran's breath and that his blood alcohol 
level was 0.165 mg%.  The veteran was admitted for 
observation, and over the ensuing 24 hours, he regained 
consciousness, and his vital signs cleared.  The diagnoses 
included a concussion, but the veteran was neurologically 
intact with no lateralizing signs.  The veteran was 
discharged to one week of light duty and told to return to 
the surgery if any new symptoms occurred.  

In December 1979, the veteran returned to the clinic for 
observation, and the diagnosis was a concussion.  In October 
1980, the veteran complained of having a headache everyday 
since the June 1979 motorcycle accident.  At the March 1981 
separation examination, the veteran's head and neurological 
system were deemed normal.  
Service connection for headaches cannot be granted because 
the evidence includes no medical opinion that current 
headaches resulted from an event in the line of duty.  The 
August 2004 VA neurologist stated that it would require 
speculation to state whether the veteran's mixed-typed 
headaches, which are comprised of migraine headaches, post-
traumatic headaches, and headaches of chronic sinus disease, 
began in service.  The August 2004 VA neurologist was unable 
to link the veteran's current headaches disability to the 
June 1978 unspecified head injury, the June 1979 motorcycle 
accident, or any other in-service event.  As a side note, in 
March 1993, the veteran reported being the driver in a 1988 
car accident, an incident which took place 7 years after 
service.  He had struck another car and been issued a 
citation.  He claimed that his head had been banged up and 
that he had received stitches on the chin and forehead.  

In any event, the June 1979 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse and 
was not in the line of duty.  The June 1979 motorcycle 
accident was presumed to have resulted from the veteran's own 
willful misconduct and alcohol abuse because he was driving 
with a documented blood alcohol level of 0.165 mg% at the 
time of the accident.  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
See 38 C.F.R. § 3.1(n); VA's Adjudication Procedure Manual 
M21-1, (M21-1), Part IV, Chapter 11, § 11.04(a).  Alcohol 
abuse is the drinking of alcoholic beverages in an amount, 
over any period of time, sufficient to cause a disability or 
death.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d); M21-
1, Part IV, Chapter 11, § 11.04(e).  Certainly, the veteran 
has admitted that he was drinking alcohol the day of his 
motorcycle accident.  In June 1999, many years after the 
fact, the veteran filed an accident report in which he 
admitted that he had been drinking alcohol earlier on the day 
of the June 1979 accident.  

According to the standards of the National Safety Council, 
United States Department of Transportation, and the 
Departments of the Army, the Navy, the Air Force, and the 
Defense Supply Agency, a blood alcohol percentage of .10 mg% 
or more establishes the presumption that the person was under 
the influence of intoxicating liquor.  M21-1, Part IV, 
Chapter 11, § 11.04(c); Forshey v. Principi, 284 F.3d 1335, 
1339 (Fed. Cir. 2003).  Because the veteran's blood alcohol 
level was 0.165 mg%, he was presumed to have been intoxicated 
at the time of the June 1979 motorcycle accident.  

The veteran's willful misconduct was not the simple drinking 
of alcohol by itself.  Rather, his misconduct was the 
willingness to achieve a drunken state and, while in this 
condition, to undertake the driving of a motorcycle, which he 
was physically and mentally unqualified to undertake because 
of alcohol.  See M21-1, Part IV, Chapter 11, § 11.04(c); 
Forshey, 284 F.3d at 1339.  The veteran's actions in drinking 
alcohol before he got on his motorcycle showed his 
willingness to achieve a drunken state the day of the June 
1979 motorcycle accident.  

Use of intoxicants may be considered in determining whether 
the veteran's manner of operation of a vehicle was so 
unreasonable and dangerous as to constitute a wanton and 
reckless disregard of the probable consequences.  See M21-1, 
Part IV, Chapter 11, § 11.04(d).  Certainly, it was 
unreasonable and dangerous for the veteran to drive a 
motorcycle while intoxicated.  Even if headaches were 
incurred in the June 1979 motorcycle accident, and it has not 
been shown that they were, service connection cannot be 
granted because the June 1979 motorcycle accident resulted 
from the veteran's own willful misconduct and alcohol abuse.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.301(c)(2).  The Board is not 
persuaded by the veteran's argument that the June 1979 
motorcycle accident was due to rainy conditions and wet 
pavement.  

Because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any headaches that occurred as a 
result of the June 1979 motorcycle accident did not occur in 
the line of duty.  

The evidence is against the claim, and entitlement to service 
connection for headaches cannot be granted.  38 U.S.C.A. 
§§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1, 3.102, 3.301, 
3.303, 3.306; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


Entitlement to service connection for a back disability

The veteran contends that he incurred a back disability in a 
June 1979 motorcycle accident, which he believes took place 
in the line of duty, or in a February 1981 parachute jump or 
sometime in 1981 when a branch fell on him.  Unfortunately, 
the evidence shows that the June 1979 motorcycle accident did 
not take place in the line of duty and that the veteran 
incurred his current back disabilities in a series of post-
service accidents and post-service on-the-job injuries.  

For the veteran to establish service connection for a back 
disability, the evidence must demonstrate that a back 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection for a back disability, the veteran must submit 
evidence of a current back disability, show in-service 
diagnosis or treatment for a back disability, and provide a 
nexus opinion by a medical professional relating the current 
back disability to active service.  See Hickson, 12 Vet. App. 
at 253.  To establish presumptive service connection for back 
arthritis, as a chronic disease, the veteran must present 
evidence of current back arthritis and show that it 
manifested to a compensable level within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may be granted only when the disability was not 
the result of the veteran's own willful misconduct or abuse 
of alcohol.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

Certainly, the veteran has shown that he has a current back 
disability.  Brammer, 3 Vet. App. at 225.  VA and private 
diagnoses of the cervical spine included musculature 
ligamentous strain of the neck in June 1999, stable slight 
degenerative arthritis involving predominantly C5-C6 in 
August 2003, mild degenerative changes in August 2003, neck 
pain in April 2004 and August 2004, C6-7 right paracentral to 
posterolateral disc protrusion in April 2004, and cervical 
disk protrusion in June 2004 and October 2004.  VA and 
private diagnoses of the thoracic spine included minimal 
degenerative changes in August 2002 and thoracic spine pain 
in February 2004.  VA and private diagnoses of the 
lumbosacral spine included partial sacralization of L5 and 
minimal degenerative change at L4-5 in August 2002, low back 
pain consistent with degenerative disk disease in February 
2004, and low back pain in April 2004, August 2004, and 
September 2004.  The veteran also complained of back sprain 
in December 2003, back pain in January 2004, and increasing 
back pain in May 2004.  The veteran has shown that he has a 
current back disability.  

Service medical records showed that, at the April 1978 
induction examination, the veteran's spine exhibited mild 
scoliosis, which was not considered disabling, and that the 
veteran denied a history of recurrent back pain.  At the 
October 1978 jump examination, the veteran's spine was 
normal, and he denied a history of recurrent back pain.  In 
May 1979, the veteran complained of low back pain and stated 
that he lifted weights every once in a while.  There was no 
noticeable deformity.  The diagnosis was lower back 
discomfort.  

According to June 1979 military emergency room and treatment 
reports, the veteran was in a motorcycle accident near Camp 
LeJeune, North Carolina on June 21, 1979, in which he 
presumably lost control of his motorcycle during rainy 
weather and was injured.  When the veteran regained 
consciousness, he complained of pain in his left upper back.  
Physical examination revealed alcohol on the veteran's breath 
and that his blood alcohol level was 0.165 mg%.  The veteran 
was admitted for observation, and over the ensuing 24 hours, 
his vital signs cleared.  Although the June 1979 x-rays of 
the cervical and thoracic spines were normal, the June 1979 
diagnoses included a contusion of the upper back and 
parspinous muscle spasm of the left upper thorax.  The 
veteran was discharged to one week of light duty, given a 
prescription for Tylox and Bacitracin ointment, and told to 
return to the surgery if any new symptoms occurred.  In 
December 1979, the veteran was admitted for observation of 
his thoracic and lumbar spine because of complaints of pain 
following the June 1979 motorcycle accident, and the 
diagnosis was a contused back.  
In February 1981, the veteran had a hard landing during a 
parachute jump.  He reported pain over the dorsal and lumbar 
spine while bending and sitting and experiencing pain that 
radiated to the right side from the midline of his back.  The 
diagnosis was possible back strain.  Ten days later, there 
were no obvious deformities.  At the March 1981 separation 
examination, the veteran's spine was characterized as normal.  

Service connection for a back disability cannot be granted 
because the evidence includes no medical opinion that a 
current back disability resulted from an event in the line of 
duty.  After reviewing the claims folder and noting that the 
contusion of the veteran's tailbone resolved with no sequelae 
after the February 1981 parachute jump, the August 2004 VA 
joints examiner opined that it was unlikely that the 
veteran's back pain was secondary to injuries sustained in 
service.  The August 2004 VA joints examiner was unable to 
link the veteran's current back disabilities to lifting 
weights in May 1979, the June 1979 motorcycle accident, the 
February 1981 parachute landing, having a branch fall on the 
veteran in 1981, or any other in-service event.  The August 
2004 VA joints examiner opined that post-service jobs in hard 
labor such as lawn care, meatpacking, factory work, warehouse 
work, and housekeeping had aggravated the veteran's back 
condition.  

As a side note, the evidence showed that the veteran incurred 
his current back disabilities in a series of post-service job 
injuries.  In March 1993, the veteran injured his back while 
trying to lift and reposition a heavy veteran at a post-
service job at the Nebraska Veteran's Home, an incident which 
took place over ten years after service.  In April 1993, the 
veteran reinjured his back while lifting another veteran at 
the same job.  In August 1993, the veteran saw a private 
orthopedist for back pain, which he had experienced off and 
on since he injured himself while working at the Nebraska 
Veteran's Home.  He was working for a food services company a 
week earlier, pulling some products from a slot, when he 
started having back pain.  He continued working that day but 
the next morning had a lot of spasm and pain and difficulty 
with moving.  The diagnosis was mechanical lower back pain 
and lumbar sprain.  In February 1995, the veteran saw a 
private chiropractor for left low back pain.  He said that 
these sensations started four weeks ago when he was lifting 
sand buckets at work.  The private chiropractor opined that 
the veteran was suffering from sub-acute lumbosacral strain 
injury with associated lumbar segmental dysfunction resulting 
in his low back pain.  In June 1999, the veteran saw a 
private examiner for evaluation of his right cervical spine.  
He had a compression fracture at C7 due to a motor vehicle 
accident three years ago.  He had done well in the interim 
but more recently had been having trouble, which he believed 
was exacerbated by some of the work that he performed at the 
VA.  The diagnosis was musculature ligamentous strain of the 
neck.  

In November 2003, the veteran reported trying to work at an 
overhead door place but having to quit because the job was 
hurting his back.  In December 2003, the veteran reported 
that he had been working more lately, which had caused an 
increase in back pain.  He now experienced constant burning 
pain in the upper back area between his shoulder blades, for 
which he took Tylenol and Naproxsyn.  The December 2003 
diagnosis was back sprain.  In April 2004, the veteran 
complained of low back pain, neck pain, and pain between his 
shoulder blades.  He reported having an accident in service 
and then multiple labor jobs, which he said contributed to 
his chronic pain.  The April 2004 VA diagnosis was chronic 
pain.  An April 2004 magnetic resonance imaging of the 
cervical spine revealed C6-7 right paracentral to 
posterolateral disc protrusion.  In May 2004, the veteran 
complained of increasing back pain and having severe pain in 
all of his joints.  Noting that significant complaints of 
back pain started after some injuries at post-service jobs, 
the August 2004 VA joints examiner opined that post-service 
jobs in hard labor such as lawn care, meat packing, factory 
work, warehouse work, and housekeeping had aggravated the 
veteran's back condition.  

In any event, the June 1979 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse and 
was not in the line of duty.  The June 1979 motorcycle 
accident was presumed to have resulted from the veteran's own 
willful misconduct and alcohol abuse because he was driving 
with a documented blood alcohol level of 0.165 mg% at the 
time of the accident.  See 38 C.F.R. § 3.1(n); M21-1, Part 
IV, Chapter 11, § 11.04(a), (e); 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(d).  Certainly, the veteran has admitted 
that he was drinking alcohol the day of his motorcycle 
accident.  In June 1999, many years after the fact, the 
veteran filed an accident report in which he admitted that he 
had been drinking alcohol earlier on the day of the June 1979 
accident.  Because the veteran's blood alcohol level was 
0.165 mg%, he was presumed to have been intoxicated at the 
time of the June 1979 motorcycle accident.  M21-1, Part IV, 
Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  The 
veteran's actions in drinking alcohol before he got on his 
motorcycle showed his willingness to achieve a drunken state 
the day of the June 1979 motorcycle accident.  See M21-1, 
Part IV, Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  
Certainly, it was unreasonable and dangerous for the veteran 
to drive a motorcycle while intoxicated.  See M21-1, Part IV, 
Chapter 11, § 11.04(d).  Even if a back disability was 
incurred in the June 1979 motorcycle accident, and it has not 
been shown that it was, service connection cannot be granted 
because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.301(c)(2).  The Board is not 
persuaded by the veteran's argument that the June 1979 
motorcycle accident was due to rainy conditions and wet 
pavement.  

Because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any back disability that occurred 
as a result of the June 1979 motorcycle accident did not 
occur in the line of duty.  

The evidence is against the claim, and entitlement to service 
connection for a back disability cannot be granted.  
38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303, 3.306, 3.307, 3.309; Gilbert, 1 Vet. 
App. at 54-55.  


Entitlement to service connection for a foot disability

The veteran contends that he incurred a foot disability in a 
June 1979 motorcycle accident, which he believes took place 
in the line of duty, or in a March 1981 game in service.  
Unfortunately, the evidence shows that the June 1979 
motorcycle accident did not take place in the line of duty 
and that the veteran incurred his current foot disability in 
a post-service accident.  

For the veteran to establish service connection for a foot 
disability, the evidence must demonstrate that a foot 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection for a foot disability, the veteran must submit 
evidence of a current foot disability, show in-service 
diagnosis or treatment for a foot disability, and provide a 
nexus opinion by a medical professional relating the current 
foot disability to active service.  See Hickson, 12 Vet. App. 
at 253.  Service connection may be granted only when the 
disability was not the result of the veteran's own willful 
misconduct or abuse of alcohol.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).  

Certainly, the veteran has shown that he has a current foot 
disability.  Brammer, 3 Vet. App. at 225.  VA and private 
diagnoses included open dislocation of the talus in September 
1992, status post subtalor dislocation in February 1993, and 
pes planus, bunion deformities, and bilateral hallux valgus 
deformity in August 2004.  

Service medical records showed that, at the April 1978 
induction and at the October 1978 jump examinations, the 
veteran's lower extremities were normal, and the veteran 
denied a history of foot trouble.  According to June 1979 
military emergency room and treatment reports, the veteran 
was in a motorcycle accident near Camp LeJeune, North 
Carolina on June 21, 1979, in which he presumably lost 
control of his motorcycle during rainy weather and was 
injured.  When the veteran regained consciousness, he 
complained of pain in other parts of his body but never 
mentioned his feet.  Physical examination revealed alcohol on 
the veteran's breath and that his blood alcohol level was 
0.165 mg%.  The veteran was admitted for observation, and 
over the ensuing 24 hours, his vital signs cleared.  There 
was no diagnosis regarding the feet.  The veteran was 
discharged to one week of light duty and told to return to 
the surgery if any new symptoms occurred.  In August 1979, 
the veteran complained of trauma to the left foot.  He had no 
history of previous injury, but the diagnosis was trauma to 
the left phalanges.  In October 1979, the veteran had a wart 
on the right foot, and he was referred to the podiatry 
clinic.  At the March 1981 separation examination, the 
veteran reported injuring his left foot while playing 
"access."  The trauma apparently pushed his toe backwards, 
and discoloration was noted.  The March 1981 examination 
report stated that the veteran's lower extremities were 
normal.  

Service connection for a foot disability cannot be granted 
because the evidence includes no medical opinion that a 
current foot disability resulted from an event in the line of 
duty.  As the August 2004 VA examiner clearly noted, the 
veteran's subtalor dislocation had obviously occurred after 
service.  In September 1992, the veteran had seen a private 
orthopedist for an open dislocation of his talus.  He had 
slipped down a ladder, falling about 10 feet and landing on 
his right foot in an inverted position, which dislocated his 
right talus and forced him to undergo surgery for irrigation 
and debridement.  The August 2004 VA joints examiner opined 
that the veteran's current foot pain was related to bilateral 
pes planus and hallux valgus, which were likely congenital 
and in no way related to military service.  The August 2004 
VA joints examiner was unable to link the veteran's current 
foot disabilities to the June 1979 motorcycle accident, the 
August 1979 trauma to the left foot, the March 1981 
"access" game, or any other in-service event.  The August 
2004 VA joints examiner opined that post-service jobs in hard 
labor such as lawn care, meatpacking, factory work, warehouse 
work, and housekeeping rather than any in-service event had 
aggravated the veteran's preexisting feet condition.  

In any event, the June 1979 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse and 
was not in the line of duty.  The June 1979 motorcycle 
accident was presumed to have resulted from the veteran's own 
willful misconduct and alcohol abuse because he was driving 
with a documented blood alcohol level of 0.165 mg% at the 
time of the accident.  See 38 C.F.R. § 3.1(n); M21-1, Part 
IV, Chapter 11, § 11.04(a), (e); 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(d).  Certainly, the veteran has admitted 
that he was drinking alcohol the day of his motorcycle 
accident.  In June 1999, many years after the fact, the 
veteran filed an accident report in which he admitted that he 
had been drinking alcohol earlier on the day of the June 1979 
accident.  Because the veteran's blood alcohol level was 
0.165 mg%, he was presumed to have been intoxicated at the 
time of the June 1979 motorcycle accident.  M21-1, Part IV, 
Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  The 
veteran's actions in drinking alcohol before he got on his 
motorcycle showed his willingness to achieve a drunken state 
the day of the June 1979 motorcycle accident.  See M21-1, 
Part IV, Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  
Certainly, it was unreasonable and dangerous for the veteran 
to drive a motorcycle while intoxicated.  See M21-1, Part IV, 
Chapter 11, § 11.04(d).  Even if a feet disability was 
incurred in the June 1979 motorcycle accident, and it has not 
been shown that it was, service connection cannot be granted 
because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.301(c)(2).  The Board is not 
persuaded by the veteran's argument that the June 1979 
motorcycle accident was due to rainy conditions and wet 
pavement.  

Because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any feet disability that occurred 
as a result of the June 1979 motorcycle accident did not 
occur in the line of duty.  

The evidence is against the claim, and entitlement to service 
connection for a feet disability cannot be granted.  
38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303, 3.306; Gilbert, 1 Vet. App. at 54-55.  


Entitlement to service connection for a leg disability

The veteran contends that he incurred a leg disability in a 
June 1979 motorcycle accident, which he believes took place 
in the line of duty, or in a February 1981 parachute jump.  
The evidence shows that the June 1979 motorcycle accident did 
not take place in the line of duty and that the veteran does 
not have a current leg disability.  
For the veteran to establish service connection for a leg 
disability, the evidence must demonstrate that a leg 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection for a leg disability, the veteran must submit 
evidence of a current leg disability, show in-service 
diagnosis or treatment for a leg disability, and provide a 
nexus opinion by a medical professional relating the current 
leg disability to active service.  See Hickson, 12 Vet. App. 
at 253.  Service connection may be granted only when the 
disability was not the result of the veteran's own willful 
misconduct or abuse of alcohol.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).  

Service connection cannot be granted because the veteran has 
not shown that he has a current leg disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  The August 2004 
VA x-rays of the right and left femurs, tibias and fibulas, 
and bilateral knees were all normal, with no bone, joint, or 
soft tissue abnormality.  

Service medical records showed that, at the April 1978 
induction and at the October 1978 jump examinations, the 
veteran's lower extremities were normal and that the veteran 
denied a history of "trick" or locked knee.  According to 
June 1979 military emergency room and treatment reports, the 
veteran was in a motorcycle accident near Camp LeJeune, North 
Carolina on June 21, 1979, in which he presumably lost 
control of his motorcycle during rainy weather and was 
injured.  When the veteran regained consciousness, he 
complained of pain in his right knee.  Physical examination 
revealed alcohol on the veteran's breath and that his blood 
alcohol level was 0.165 mg%.  The veteran was admitted for 
observation, and over the ensuing 24 hours, his vital signs 
cleared.  The June 1979 emergency room report documented 
tenderness over the right knee; however, the veteran had full 
range of motion and examination of the bone revealed no 
laxity in the collateral ligaments, cruciate and McMurray's 
sign were negative.  There was no evidence of effusion.  The 
June 1979 x-ray of the right knee revealed no bony 
abnormalities.  The June 1979 diagnoses included a meniscus 
injury and a contusion of the right knee.  The veteran was 
discharged to one week of light duty, given a prescription 
for Tylox and Bacitracin ointment, and told to return to the 
surgery if any new symptoms occurred.  In July 1979, the 
veteran was still complaining of right knee and thigh 
symptoms.  At the March 1981 separation examination, the 
veteran's lower extremities were normal.  

Even if there were a current leg disability, which there is 
not, service connection for a leg disability cannot be 
granted because the evidence includes no medical opinion that 
a current leg disability resulted from an event in the line 
of duty.  Noting that the right knee contusion resolved after 
the June 1979 motorcycle accident, the August 2004 VA joints 
examiner opined that the veteran's lower extremity pain was 
not related to the June 1979 motorcycle accident or the 
February 1981 parachute landing.  The August 2004 VA joints 
examiner was unable to link the veteran's current leg pain to 
any other in-service event.  

In any event, the June 1979 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse and 
was not in the line of duty.  The June 1979 motorcycle 
accident was presumed to have resulted from the veteran's own 
willful misconduct and alcohol abuse because he was driving 
with a documented blood alcohol level of 0.165 mg% at the 
time of the accident.  See 38 C.F.R. § 3.1(n); M21-1, Part 
IV, Chapter 11, § 11.04(a), (e); 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(d).  Certainly, the veteran has admitted 
that he was drinking alcohol the day of his motorcycle 
accident.  In June 1999, many years after the fact, the 
veteran filed an accident report in which he admitted that he 
had been drinking alcohol earlier on the day of the June 1979 
accident.  Because the veteran's blood alcohol level was 
0.165 mg%, he was presumed to have been intoxicated at the 
time of the June 1979 motorcycle accident.  M21-1, Part IV, 
Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  The 
veteran's actions in drinking alcohol before he got on his 
motorcycle showed his willingness to achieve a drunken state 
the day of the June 1979 motorcycle accident.  See M21-1, 
Part IV, Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  
Certainly, it was unreasonable and dangerous for the veteran 
to drive a motorcycle while intoxicated.  See M21-1, Part IV, 
Chapter 11, § 11.04(d).  Even if a leg disability was 
incurred in the June 1979 motorcycle accident, and it has not 
been shown that it was, service connection cannot be granted 
because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.301(c)(2).  The Board is not 
persuaded by the veteran's argument that the June 1979 
motorcycle accident was due to rainy conditions and wet 
pavement.  

Because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any leg disability that occurred 
as a result of the June 1979 motorcycle accident did not 
occur in the line of duty.  

The evidence is against the claim, and entitlement to service 
connection for a leg disability cannot be granted.  
38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303, 3.306; Gilbert, 1 Vet. App. at 54-55.  


Entitlement to service connection for a shoulder disability

The veteran contends that he incurred a shoulder disability 
in a June 1979 motorcycle accident, which he believes took 
place in the line of duty, or in a February 1981 parachute 
jump or at some other time in 1981 when a branch fell on him.  
The evidence shows that the June 1979 motorcycle accident did 
not take place in the line of duty and, in any event, that 
the veteran incurred his current shoulder disability after 
service.  

For the veteran to establish service connection for a 
shoulder disability, the evidence must demonstrate that a 
shoulder disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection for a shoulder disability, the veteran must submit 
evidence of a current shoulder disability, show in-service 
diagnosis or treatment for a shoulder disability, and provide 
a nexus opinion by a medical professional relating the 
current shoulder disability to active service.  See Hickson, 
12 Vet. App. at 253.  To establish presumptive service 
connection for shoulder arthritis, as a chronic disease, the 
veteran must present evidence of current shoulder arthritis 
and show that it manifested to a compensable level within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Service connection may be granted only when the disability 
was not the result of the veteran's own willful misconduct or 
abuse of alcohol.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(a).  

The veteran will receive the benefit of the doubt as to 
whether he has a current shoulder disability.  Brammer, 
3 Vet. App. at 225.  VA and private diagnoses included left 
acromion clavicular sprain with myositis/tendonitis in August 
1992, myositis of the right shoulder in February 1997, 
myositis between the spine and scapular on the left side in 
October 1997, and mild acromioclavicular arthritis 
bilaterally in August 2004.  Diagnoses also included shoulder 
strain resolved in March 1996 and a healed clavicle fracture 
on the right and normal bilateral shoulders with no bone, 
joint, or soft tissue abnormality in August 2004.  Resolving 
all reasonable doubt in the veteran's favor, however, the 
veteran will be deemed to have a shoulder disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service medical records showed that, at the April 1978 
induction and at the October 1978 jump examinations, the 
veteran's upper extremities were normal and that the veteran 
denied a history of painful or "trick" shoulder.  According 
to June 1979 military emergency room and treatment reports, 
the veteran was in a motorcycle accident near Camp LeJeune, 
North Carolina on June 21, 1979, in which he presumably lost 
control of his motorcycle during rainy weather and was 
injured, including documented abrasions over the left 
shoulder.  When the veteran regained consciousness, he 
complained of pain in his left shoulder.  Physical 
examination revealed alcohol on the veteran's breath and that 
his blood alcohol level was 0.165 mg%.  The veteran was 
admitted for observation, and over the ensuing 24 hours, his 
vital signs cleared.  The June 1979 x-ray of the left 
shoulder was normal, and no shoulder diagnosis was stated.  
The veteran was discharged to one week of light duty, given a 
prescription for Tylox and Bacitracin ointment, and told to 
return to the surgery if any new symptoms occurred.  In 
December 1979, the veteran was admitted for observation of 
his left shoulder, but no shoulder diagnosis was stated.  At 
the March 1981 separation examination, the veteran's upper 
extremities were normal.  

Service connection for a shoulder disability cannot be 
granted because the evidence includes no medical opinion that 
a current shoulder disability resulted from an event in the 
line of duty.  The August 2004 VA joints examiner opined that 
it was unlikely that a current shoulder disability resulted 
from an in-service motorcycle accident or parachute jump.  
The August 2004 VA joints examiner was unable to link the 
veteran's current shoulder disability to having a branch fall 
on the veteran in 1981 or any other in-service event.  
Instead, the August 2004 VA joints examiner opined that the 
veteran's current shoulder disability resulted from a 1999 
motorcycle accident.  

The evidence further showed that the veteran's documented 
shoulder complaints started over ten years after service.  In 
August 1992, the veteran saw a private chiropractor for a 
diagnosis of left acromion clavicular sprain with 
myositis/tendonitis.  In April 1993, the veteran reported 
that his shoulder area was feeling well.  In January 1996, 
the veteran was moved to different work duties, where he 
injured his right shoulder.  He used a hand sander and stood 
in one place for an extended period of time, bending over 
frequently to use the sander.  By the end of the evening, he 
was having a great deal of pain between his shoulder blades, 
which extended over to the right shoulder.  After another day 
of work, it was difficult for him to use his right arm or 
shoulder without significant pain.  The diagnosis was a 
likely strain of the ligamentum flavum of the thoracic spine.  
In March 1996, the veteran was seen by a private physician 
for follow-up of shoulder strain.  The veteran felt that he 
was completely back to normal at this time, and the diagnosis 
was shoulder strain resolved.  In February 1997, the veteran 
was seen by a private examiner for complaints of pain around 
the right shoulder blade for the past week.  The veteran 
worked as a janitor, which required him to perform overhead 
and mopping activities that aggravated the pain.  The 
diagnosis was myositis of the right shoulder.  In October 
1997, the veteran had myositis between his spine and scapula 
on the left side.  In August 2004, the veteran complained of 
pain between his shoulder blades, which he then claimed had 
been going on since a motorcycle accident in 1980 and since a 
branch fell on him in 1981.  The August 2004 VA x-rays of the 
bilateral shoulders was normal with no bone, joint, or soft 
tissue abnormality.  Other x-rays taken of the bilateral 
shoulders in August 2004 showed a healed clavicle fracture on 
the right and mild acromioclavicular arthritis bilaterally.  
The veteran underwent a VA joints examination in August 2004.  
The veteran claimed that when he was in a parachute accident 
in 1981 that he felt some pain between his shoulder blades.  
The veteran reported being in a more recent 1999 motorcycle 
accident in which he fractured his right clavicle.  

In any event, the June 1979 motorcycle accident resulted from 
the veteran's own willful misconduct and alcohol abuse and 
was not in the line of duty.  The June 1979 motorcycle 
accident was presumed to have resulted from the veteran's own 
willful misconduct and alcohol abuse because he was driving 
with a documented blood alcohol level of 0.165 mg% at the 
time of the accident.  See 38 C.F.R. § 3.1(n); M21-1, Part 
IV, Chapter 11, § 11.04(a), (e); 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(d).  Certainly, the veteran has admitted 
that he was drinking alcohol the day of his motorcycle 
accident.  In June 1999, many years after the fact, the 
veteran filed an accident report in which he admitted that he 
had been drinking alcohol earlier on the day of the June 1979 
accident.  Because the veteran's blood alcohol level was 
0.165 mg%, he was presumed to have been intoxicated at the 
time of the June 1979 motorcycle accident.  M21-1, Part IV, 
Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  The 
veteran's actions in drinking alcohol before he got on his 
motorcycle showed his willingness to achieve a drunken state 
the day of the June 1979 motorcycle accident.  See M21-1, 
Part IV, Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339.  
Certainly, it was unreasonable and dangerous for the veteran 
to drive a motorcycle while intoxicated.  See M21-1, Part IV, 
Chapter 11, § 11.04(d).  Even if a shoulder disability was 
incurred in the June 1979 motorcycle accident, and it has not 
been shown that it was, service connection cannot be granted 
because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.301(c)(2).  The Board is not 
persuaded by the veteran's argument that the June 1979 
motorcycle accident was due to rainy conditions and wet 
pavement.  

Because the June 1979 motorcycle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any shoulder disability that 
occurred as a result of the June 1979 motorcycle accident did 
not occur in the line of duty.  

The evidence is against the claim, and entitlement to service 
connection for a shoulder disability cannot be granted.  
38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303, 3.306, 3.307, 3.309; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

The June 1979 motorcycle accident resulted from the veteran's 
own willful misconduct and alcohol abuse. 

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a foot disability is 
denied.  

Entitlement to service connection for a leg disability is 
denied.  

Entitlement to service connection for a shoulder disability 
is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


